DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 9, 2021 and February 8, 2022 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-8, 10-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berenberg, US Patent 10,367,986 B1.
Regarding claim 1, Berenberg discloses an electronic device (200 in figs. 1 and 2), comprising:
a housing (Col. 4, lines 35-48);
a camera (202 in figs. 1 and 2) disposed within the housing and configured to capture images of an environment external to the housing (Col. 2, lines 28-37);
a light source (206) disposed within the housing and configured to project light out of the housing at all times during which the camera is operating (Col. 3, lines 29-34); and
a light sensor disposed within the housing adjacent to the light source (Figs. 4A and 4B; privacy indicator 206 adjacent to light detector 408) and configured to:
receive light from the external environment (Col. 5, lines 21-25, “The gap 406 also allows light to be collected by the light sensor 408 from the environment 100”); and
disable the camera if an amount of light received by the light sensor is below a threshold (Col. 8, lines 12-20, “It may be desirable for the indicator feedback control signal to break a physical switch included in the camera system 200 to, for example, disable recording when the random value is not detected or cut power to all or a portion of the camera system 200”).

Regarding claim 2, Berenberg discloses that the light source (206) and the light sensor (408) are co-located within the housing in sufficient proximity that masking or destroying the light source to prevent the projection of the light out of the housing correspondingly masks or destroys the light sensor (Note in figs. 4Aand 4B that the light source 206 and the light sensor are 408, col. 5, lines 5-25 “A gap 406 in the outer 

Regarding claim 3, Berenberg discloses that the light source and the light sensor are disposed on a common substrate (See fig. 4B).

Regarding claim 5, Berenberg discloses that the camera (202), the light source (206), and the light sensor (408) are disposed adjacent to a transparent portion of the housing, wherein the electronic device comprises a masking layer on the transparent portion of the housing, the masking layer having an opening (406) that is aligned with the light source and the light sensor to allow light to pass through the opening to the light sensor and through the opening from the light source. (See figs. 4A and 4B).

Regarding claim 6, Berenberg discloses that the light sensor (206) is configured to disable the camera (202) if the amount of light received by the light sensor is below the threshold by disabling the camera if the amount of the light from the external environment is below the threshold (Col. 8, lines 12-20, “It may be desirable for the indicator feedback control signal to break a physical switch included in the camera 

Regarding claim 7, Berenberg discloses that the threshold is a first threshold (Col. 8, lines 12-20), and
wherein the light sensor is further configured to:
receive light from the light source when the light source is operating (Berenberg further teaches that the light detector 408 can be used to determine the ambient light (Col. 5, lines 5-45; col. 8, lines 12-20)); and disable the camera when an amount of the light from the light source is below a second threshold (In col. 6, lines 10-26, col. 7, lines 11-37 and col. 9, lines 6-52, Berenberg teaches the use of multiple brightness thresholds to determine adjustments to the indicator 206.  Berenberg teaches detecting whether the light projected from the light source is received by the sensor 202 and also discloses that a light detector 408 is used to determine the external light received to determine whether the gap from which the indicator 206 is not blocked.  This teaches the use of a first and second thresholds, one for the projected light and another for the environment and the concept of disabling the camera based on their readings (Col. 5, lines 5-45; col. 8, lines 12-20)).

Regarding claim 8, Berenberg discloses an ambient light sensor (408), wherein the first threshold is adjustable based on an amount of ambient light as measured by the ambient light sensor (Col. 6, lines 10-26 and col. 9, lines 6-52).

Regarding claim 10, Berenberg discloses that the light sensor is configured to disable the camera by preventing power provided by system circuitry of the electronic device from reaching the camera (Col. 8, lines 12-20, “It may be desirable for the indicator feedback control signal to break a physical switch included in the camera system 200 to, for example, disable recording when the random value is not detected or cut power to all or a portion of the camera system 200”).

Regarding claim 11, Berenberg discloses that the light sensor is configured to disable the camera by preventing output from the camera (Col. 8, lines 12-20, “It may be desirable for the indicator feedback control signal to break a physical switch included in the camera system 200 to, for example, disable recording when the random value is not detected or cut power to all or a portion of the camera system 200”).

Regarding claim 12, claim 12 is a method claim for the operations already present in claim 1.  Therefore, limitations of claim 12 have been discussed and analyzed in the rejection of claim 1.

Regarding claim 13, Berenberg discloses that receiving, by the light sensor during a first period of time, a first amount of light from the environment external to the 
allowing, by the light sensor, the electrical signal to operate the camera during the first period of time (Col. 8, lines 12-20), wherein preventing the electrical signal from operating the camera if the amount of light received at the light sensor from the environment external to the electronic device is less than the threshold comprises:
receiving, by the light sensor during a second period of time after the first period of time, a second amount of light from the environment external to the electronic device, the second amount of light less than the threshold (Berenberg teaches detecting whether the light projected from the light source is received by the sensor 202 and also discloses that a light detector 408 is used to determine the external light received to determine whether the gap from which the indicator 206 is not blocked (Col. 5, lines 5-45; col. 8, lines 12-20)); and
preventing, by the light sensor, the electrical signal from operating the camera during the second period of time (Col. 8, lines 12-20; col. 10, lines 46-61).

Regarding claim 14, Berenberg discloses that the electrical signal to operate the camera comprises an electrical signal to activate the camera from an inactive state (Col. 8, lines 12-20, “It may be desirable for the indicator feedback control signal to break a physical switch included in the camera system 200 to, for example, disable recording when the random value is not detected or cut power to all or a portion of the camera system 200”), and wherein preventing the electrical signal from operating the 
receiving, by the light sensor prior to providing the electrical signal, an amount of light from the environment external to the electronic device that is less than the threshold (Berenberg teaches detecting whether the light projected from the light source is received by the sensor 202 and also discloses that a light detector 408 is used to determine the external light received to determine whether the gap from which the indicator 206 is not blocked (Col. 5, lines 5-45; col. 8, lines 12-20)); and
preventing, by the light sensor and responsive to receiving the amount of the light from the environment external to the electronic device that is less than the threshold, the electrical signal from activating the camera (Col. 8, lines 12-20; col. 5, lines 5-45; col. 8, lines 12-20).

Regarding claim 15, Berenberg discloses that the light sensor is disposed adjacent to the indicator light (See fig. 4B).

Regarding claim 16, Berenberg discloses an electronic device (200 in figs. 1 and 2), comprising:
a camera (202);
a light source (LED) configured to be active whenever the camera is active (Col. 3, lines 29-34); and

a first amount of light received at the light sensor from an external environment of the electronic device is less than a first threshold (Col. 8, lines 12-20, “It may be desirable for the indicator feedback control signal to break a physical switch included in the camera system 200 to, for example, disable recording when the random value is not detected or cut power to all or a portion of the camera system 200”); and
a second amount of light received from the light source is less than a second threshold (Berenberg teaches detecting whether the light projected from the light source is received by the indicator 206 and also discloses that a light detector 408 is used to determine the external light received to determine whether the gap from which the indicator 206 is not blocked (Col. 5, lines 5-45; col. 8, lines 12-20)).

Regarding claim 17, Berenberg discloses that the light sensor (408) and the light source (206) are disposed in sufficient proximity that masking or destroying the light source to prevent the projection of the light out of the housing correspondingly masks or destroys the light sensor (Note in figs. 4Aand 4B that the light source 206 and the light sensor are 408, col. 5, lines 5-25 “A gap 406 in the outer substrate 404 may be provided. The gap 406 may allow a portion of the indicator light to be emitted to the environment 100. This portion is shown as a visible indicator illumination area 415. Notably, the area 415 does not perceptively overlap with a capture area 420 of the image sensor 202. The gap 406 also allows light to be collected by the light sensor 408 

Regarding claim 18, Berenberg discloses that the light source comprises an indicator light for the camera (Col. 3, lines 34-54).

Regarding claim 20, Berenberg discloses that the light sensor is coupled to a switch that is operable responsive to a sensor signal from the light sensor to prevent the activation of the camera or deactivate the camera (Col. 8, lines 12-20, “It may be desirable for the indicator feedback control signal to break a physical switch included in the camera system 200 to, for example, disable recording when the random value is not detected or cut power to all or a portion of the camera system 200”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Berenberg, US Patent 367,986 B1 in view of Karp, US 2019/0072836 A1.
Regarding claim 4, although Berenberg fails to teach that the camera is disposed on the common substrate, Karp discloses the concept of providing a camera .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Berenberg, US Patent 367,986 B1.
Regarding claim 19, Berenberg discloses an ambient light sensor (408) that is separate from the light source (206) (See figs. 4A and 4B) but fails to teach a flash for the camera.  However, Official Notice is taken that the use of flash in devices including cameras is well know in the art to help improving the lighting conditions when performing image capture and would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to provide the electronic device with a flash for the camera with the motivation of helping improve the lighting conditions when capturing images.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571) 272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






March 25, 2022